* Case 6:19-cv-00825-PGB-DCI Document1 Filed 05/01/19-"Page 1 of 30 PagelD 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDAY 0. |,
ORLANDO DIVISION ws

UNITED STATES OF AMERICA
ex rel. AYMAN DAOUK, M.D.
STATE OF FLORIDA
ex rel. AYMAN DAOUK, M_D.,
Plaintiff-Relator, Case No. .A-(y-825-02 40 DE
JURY TRIAL DEMANDED
v. FILED UNDER SEAL

ORLANDO HEALTH; PHYSICIAN
ASSOCIATES, LLC; ORLANDO HEALTH
PHYSICIAN GROUP, INC; and ORLANDO
HEALTH IMAGING CENTERS,

ee ee ee eee

Defendants.

VERIFIED COMPLAINT & DEMAND FOR TRIAL
i, Relator Ayman Daouk, M.D., brings this action on behalf of himself, the
United States of America, and the State of Florida against Defendants Orlando
Health; Physician Associates, LLC (“PAL”); Orlando Health Physician Group
(“OHPG”); and Orlando Health Imaging Centers (“OHIC”) for violations of the
federal False Claims Act, 31 U.S.C. §§ 3729 et seq. (“federal FCA”), and of the Florida
False Claims Act, Fla. Stat. §§ 68.081 et seq. (“Florida FCA”) (collectively, the “False
Claims Act”).
2. Relator further addresses claims of unlawful whistle-blower retaliation as
prohibited by Florida’s Private Sector Whistle-Blower Act (“FWA”), section 448.101,
et seq., Florida Statutes.

3. Orlando Health—parent company of PAL and OHPG—requires the
Case 6:19-cv-00825-P6B-DCI Document1 Filed 05/01/19™ Page 2 of 30 PagelD 2

physicians employed by PAL and OHPG to refer its patients only to other Orlando
Health facilities.
A, Relator’s employment was terminated by PAL, and OHPG reconsidered its
decision to employ Relator because he performed surgeries at a non-Orlando Health
facility and referred patients for imaging at a non-Orlando health facility.
5. PAL’s mandatory self-referrals violate the Stark Law and federal Anti-
Kickback Statute, as well as the patients’ freedom of choice.
JURISDICTION AND VENUE

6. This court has subject matter jurisdiction over this action pursuant to 31
U.S.C. § 3732(a) and 28 U.S.C. § 1345.
7. This court has personal jurisdiction over Defendants pursuant to 28 U.S.C.
§ 1331 and 31 U.S.C. § 3732(a) in that Defendants do or transacts business in this
jurisdiction and violations of the False Claims Act described herein were carried out
in this district.
8. This court also has supplemental jurisdiction over Relator’s FWA claim
pursuant to 28 U.S.C. § 1867.
9. Venue is proper in this district under 28 U.S.C. §§ 1391(b) and (c) and under
31 U.S.C. § 3732(a).

COMPLIANCE WITH PROCEDURAL REQUIREMENTS
10. As required by the federal FCA, 31 U.S.C. § 3730(b)(2), and §§ 68.083(3),
Florida Statutes, Relator has provided to the Attorney General of the United States,

Attorney General of the State of Florida, Chief Financial Officer of the State of
Case 6:19-cv-00825-PGB-DCI Document1 Filed 05/01/19™ Page 3 of 30 PagelD 3

Florida, and the United States Attorney for the Middle District of Florida a
statement of all material evidence and information related to the Complaint
(“Disclosure Statement”).
11. The Disclosure Statement includes attorney-client communications and work
product of Relator’s attorneys and is submitted to the Attorney General of the
United States Attorney General of the State of Florida, Chief Financial Officer of
the State of Florida, and the United States Attorney for the Middle District of
Florida in their capacities as potential co-counsel in this litigation; therefore, the
Disclosure Statement is confidential and protected by the joint prosecutorial
privilege.

PARTIES
12. PALisa physicians’ group in Orlando, Florida. Its principal address is 77 W
Underwood St., 5th Floor, Orlando, FL 32806.
13. In late 2012, Orlando Health acquired PAL as part of its clinically integrated
network and rebranded it as Orlando Health Physician Associates. The acquisition
was completed on the last day of December 2012.
14. OHPG is a corporation organized and existing under the laws of the State of
Florida, with its principal address at 1414 Kuhl] Avenue, Orlando, Florida 32806. It
is also part of Orlando Health’s clinically integrated network.
15. OHIC is a diagnostic imaging center with MRI, CT scan, and ultrasound
capabilities. It is also part of Orlando Health’s clinically integrated network.

16. Orlando Health is an owner of OHIC.
Case 6:19-cv-00825-PGB:DCI Document1 Filed 05/01/19 Page 4 of 30 PagelD 4

17. Relator Dr. Ayman Daouk, M_D., is a board-certified orthopedic surgeon
living and working in Orlando, Florida.
18. Relator was employed by PAL from 2009 through December 2018.
19. During Dr. Daouk’s tenure with PAL, he routinely achieved excellent Press
Ganey patient satisfaction scores.
20. During Dr. Daouk’s tenure with PAL, he was among the top ten in revenue
earners for the practice.

GOVERNMENT HEALTHCARE PROGRAMS
21. Title XVIII of the Social Security Act, U.S.C. §§ 1895 et seq., establishes the
Health Insurance for the Aged and Disabled Program, known as the Medicare
program. The Secretary of the United States Department of Health and Human
Services (“HHS”) administers the Medicare Program through the Centers for
Medicine and Medicaid Services (“CMS”).
22. The Medicare program is comprised of four parts. Medicare Part A ("Hospital
Insurance") provides basic insurance for the costs of hospitalization and post
hospitalization care. 42 U.S.C. §§ 1395c-i-5. Medicare Part B ("Medical Insurance")
is a federally subsidized, voluntary insurance program that covers the fee schedule
amount for doctors’ services, outpatient care, medical supplies, and laboratory
services. 42 U.S.C. §§ 1395j-w-5. Medicare Part C ("Medicare Advantage Plans") is a
plan offered by private insurers that contract with Medicare to provide Part A and
Part B benefits. 42 U.S.C. §§ 1395w-21-w-28. Medicare Part D ("Prescription Drug

Coverage") is a plan offered by private insurers approved by Medicare to provide
Case 6:19-cv-00825-PGB-DCI Document1 Filed 05/01/19"Page 5 of 30 PagelD 5

basic insurance for prescription drugs. 42 U.S.C. §§ 1395w-101-w-154.

-23. Reimbursement for Medicare Part B claims is made by the United States
through CMS. CMS, in turn, contracts with fiscal intermediaries to administer and
pay Medicare Part B claims from the Medicare Trust Fund. 42 U.S.C. § 1395(u). In
this capacity, the fiscal intermediaries act on behalf of CMS. 42 C.F.R. § 421.5(b).
Separate payments are made for each CPT procedural code listed on the Medicare
Part B claims. See 45 C.F.R. §§ 162.1000, 162.1002, 162.1011, adopting the Current
Procedural Terminology Coding Manual published by the American Medical
Association (the “CPT Manual’).

24. Reimbursement for Medicare Part C claims is made by the United States
through CMS. CMS makes fixed monthly payments to each Medicare Choice
organization for each enrolled individual, i.e., a capitated payment.

25. Title XIX of the Social Security Act, 42 U.S.C. §§ 1396 et seq. establishes the
Medicaid program, a federally assisted grant program for the States. Medicaid
enables the States to provide medical assistance and related services to needy
individuals. CMS administers Medicaid on the federal level. Within broad federal
rules, however, each state decides who is eligible for Medicaid, the services covered,
payment levels for services, and administrative and operational procedures.

26. At all times relevant to this Complaint, the United States provided funds to
the States through the Medicaid program pursuant to Title XTX of the Social
Security Act, 42 U.S.C. §§ 1896 et seg. Enrolled providers of medical services to

Medicaid recipients are eligible for payment for covered medical services under the
Case 6:19-cv-00825-P@GB‘DCI Document1 Filed 05/01/19Page 6 of 30 PagelD 6

provisions of Title XIX of the 1965 Amendments to the Federal Social Security Act.
27. TRICARE is a government-funded program that provides medical benefits to
retired members of the Uniformed Services and to spouses and children of active
duty, retired, and deceased members, as well as reservists who were ordered to
active duty for thirty (80) days or longer. The program is administered by the
Department of Defense and funded by the federal government.

28. Veterans of the United States military receive insurance benefits (“VA
Insurance”) through the Veterans Health Administration, a component of the U.S.
Department of Veterans Affairs.

29. The Federal Employees Health Benefits Program (““FEHBP”) provides
healthcare benefits for qualified federal employees and their dependents. Under the
FEHBP, the federal employee is covered by private payer health insurance which is
in turn subsidized in part by the federal government.

30. The Office of Workers’ Compensation Programs (“OWCP?”) of the U.S.
Department of Labor (“DOL”) administers federal workers’ compensation programs
under four statutes: (1) the Federal Employees' Compensation Act (“FECA”), 5
U.S.C. §§ 8101 et seq.; (2) the Longshore and Harbor Workers' Compensation Act
(““LHWCA”), 33 U.S.C. §§ 901 et seq.; (3) the Federal Black Lung Benefits Act
(“FBLBA”), 30 U.S.C. §§ 901 et seq.; and (4) the Energy Employees Occupational
Illness Compensation Program Act (““EEOIC”) (also known as the “Beryllium
Exposure Compensation Act”), 42 U.S.C. §§ 7384 et seq.

31. Together, the programs described above, and any other government-funded
Case 6:19-cv-00825-P@B-DCI Document 1 Filed 05/01/19*"Page 7 of 30 PagelD 7

healthcare programs, are referred to as “Government Healthcare Programs.”

THE FEDERAL STARK AND TRICARE CONFLICT OF INTEREST LAWS

 

32. Section 1877 of the Social Security Act (42 U.S.C. § 13895nn), also known as
the physician self-referral law and commonly referred to as the “Stark Law,”
prohibits a physician from making referrals for certain designated health services
(“DHS”), including clinical laboratory services, radiology services, and inpatient or
outpatient hospital services, payable by Medicare or Medicaid to an entity with
which the physician has a financial relationship, unless an exception applies.

33. In enacting the statute, Congress found that improper financial relationships
between physicians and entities to which they refer patients can compromise the
physician’s professional judgment as to whether an item or service is medically
necessary, safe, effective, and of good quality. Congress relied on various academic
studies consistently showing that physicians who had financial relationships with
medical service providers used more of those providers’ services than similarly
situated physicians who did not have such relationships. The statute was designed
specifically to reduce the loss suffered by the Medicare Program due to such
increased questionable utilization of services, but the Stark Law also applies to
Medicaid claims. See generally United States v. Rogan, 459 F. Supp. 2d 692, 722-23
(N.D. Ill. 2006).

34. Under the Stark Law, a physician (or an immediate family member of such
physician) is prohibited from making referrals to an entity with which he or she has

a financial relationship for designated health services payable by Medicare or
Case 6:19-cv-00825-PGB:DCI Document1 Filed 05/01/19Rage 8 of 30 PagelD 8

Medicaid. In addition, providers may not bill Medicare or Medicaid for designated
health services furnished as a result of a prohibited referral, and no payment may
be made by the Medicare or Medicaid programs for designated health services
provided in violation of 42 U.S.C. § 13895nn(a)(1). See 42 U.S.C. §§ 1895nn(g)(1),
1396b(s).

35. Under the Stark Law, unless the relationship falls under a Safe Harbor, “a
physician who has a direct or indirect financial relationship with an entity, or who
has an immediate family member who has a direct or indirect financial relationship
with the entity, may not make a referral to that entity for the furnishing of DHS for
which payment otherwise may be made under Medicare.... [A] referral made by a
physician's group practice, its members, or its staff may be imputed to the physician
if the physician directs the group practice, its members, or its staff to make the
referral or if the physician controls referrals made by his or her group practice, its
members, or its staff.” 42 C.F.R. § 411.353(@).

36. The Stark Law broadly defines prohibited financial relationships to include a
direct or indirect “ownership or investment interest in the entity” or a direct or
indirect “compensation arrangement,” i.e., any remuneration between a physician
and an entity. See generally 42 C.F.R. § 411.354(a)(1).

37. “Compensation arrangements” consist of any remuneration between a
physician and an entity. 42 C.F.R. § 411.354(c). Like ownership interests,
compensation arrangements can be direct or indirect. A direct compensation

arrangement exists if there is no intervening person between the physician (or a
Case 6:19-cv-00825-P@BsDCI Document 1 Filed 05/01/19Rage 9 of 30 PagelD 9

member of his or her immediate family) and the entity providing the DHS. An
indirect relationship exists if there is an unbroken chain of persons or entities that
have financial relationships (either an ownership or investment interest or a
compensation arrangement) between the referring physician (or immediate family
member) and the entity conducting the tests, if the referring physicians receives
compensation varying with volume or value of referrals, and if the entity furnishing
the DHS has actual knowledge, or acts in reckless disregard or deliberate ignorance,
of the fact that the referring physician is receiving compensation varying with the
volume or value of referrals. 42 C.F.R. § 411.354(b)(5), (c)(2).

38. Violations of the Stark Law may subject the physician and the billing entity
to exclusion from participation in Government Healthcare Programs and various
financial penalties, including: (a) a civil money penalty of up to $15,000 for each
service included in a claim for which the entity knew or should have known that the
payment should not be made; and (b) an assessment of three times the amount
claimed for a service rendered pursuant to a referral the entity knows or should
have known was prohibited. See 42 U.S.C. §§ 1895nn(g)(3), 13820a-7a(a).

39. TRICARE will likewise deny any claim where an individual contracted to the
United States Government has the “apparent or actual opportunity to exert, directly
or indirectly, any influence on the referral of [TRICARE] beneficiaries to
himself/herself or others with some potential for personal gain or the appearance of
impropriety.” 32 C.F.R. § 199.9(d)(1). Claims subject to “conflict of interest” in this

way will be denied. 32 C.F.R. § 199.9(d)(2). For ease of reference, the Stark Law and
" Case 6:19-cv-00825-PGB™BCI Document 1 Filed 05/01/19 fPage 10 of 30 PagelD 10

the TRICARE regulations will be collectively referred to as “the Stark Laws” in this
Complaint.

ANTI-KICKBACK STATUTE
40. The Anti-Kickback Statute (AKS) prohibits the knowing and willful offering,
paying, solicitation, or receipt of remuneration in cash or in kind to induce or
reward patient referrals or the generation of business involving any item or service
payable by Federal Insurance, including Medicaid, Medicare, and Tricare. 42 U.S.C.
§1320a—7b.
41. Pursuant to the AKS, a claim that includes items or services resulting from a
violation of the AKS constitutes a false or fraudulent claim for purposes of the False
Claims Act. 42 U.S.C. § 1320a-7b(g).
42. Compliance with the Anti-Kickback Statute is material to claims for payment
pursuant to the CMS-8550 Medicare Enrollment Application, which conditions
payment on compliance with the statute, and case law that has determined that
violations of the Anti-Kickback Statute are material. See U.S. ex rel. Lutz v.
Berkeley Heartlab, Inc., 2017 U.S. Dist. LEXIS 138722, at *9 (D.S.C. Aug. 27, 2017)
(applying common sense and weight of authority).
43. The State of Florida has its own Anti-Kickback Statute, Fla. Admin. Code
59G-1.050(11), which, inter alia, prohibits payment in return for referring an
individual to a person for furnishing any service for which payment may be made

under the Florida Medicaid program.

-10-
' Case 6:19-cv-00825-PGB°5CI Document1 Filed 05/01/19 APage 11 of 30 PagelD 11

FACTUAL ALLEGATIONS
44, Orlando Health, PAL, and OHPG routinely emphasize to their physician
employees that all referrals needed to be made within the “integrated network” of
Orlando Health.
45. Dy. Daouk had been working for PAL for about three years when the Orlando
Health takeover occurred in 2012. At the time of the takeover, Dr. Daouk noticed
that using the “integrated network” was at first merely a suggestion, which was
repeated at board meetings and in reports. PAL physicians were told that they
should endeavor to refer more patients to Orlando Health entities.
46. Pretty soon, however, such referrals became a mandate, with threats made
against those who failed to comply.
47. On March 21, 2014, PAL COO Linda Zinkovich emailed Dr. Lori Grant,
DPM, a PAL podiatrist who was performing surgeries at Florida Hospital, that the
“(PAL] Board has asked me to remind you that you are an employee of an Orlando
Health owned company and, therefore, should show some loyalty to the system.
They have asked me to find out why you are still using Florida Hospital North for
surgeries.”
48. Dr. Daouk was subsequently targeted for the same issue, notwithstanding
that there was nothing in his employment agreement that prevented him from
performing surgeries at Florida Hospital, and unlike many other PAL physicians,
he treated patients at a second office that was not close to an Orlando Health

facility.

-11-
" Case 6:19-cv-00825-PGB"8CI Document1 Filed 05/01/19 APage 12 of 30 PagelD 12

49. In November 2014, PAL informed Dr. Daouk and Dr. Grant that it was
terminating their privileges with Florida Hospital, and that if they wanted to
continue using non-Orlando Health facilities, they would have to obtain their own
privileges and malpractice policy.

50. When Dr. Daouk objected, PAL President Dennis Buhring responded that by
performing surgeries at other hospitals, Dr. Daouk was “send[ing] a very negative
message to your employer.”

51. This pressure to refer patients only to Orlando Health facilities for
procedures continued to mount over the years, culminating in 2017, when PAL
relocated from its Sand Lake office to a new facility owned by Orlando Health—the
Orlando Health Medical Pavilion at Spring Lake.

52. This same location also houses OHIC, a diagnostic imaging center with MRI,
CT scan, and ultrasound capabilities.

53. Images taken at OHIC—at all of its locations—are read by radiologists
employed by the Medical Center Radiology Group (‘“MCRG’).

54. Ina May 9, 2017 board meeting, at which Relator was present, Buhring
emphasized to the PAL board the need to refer patients to OHIC.

55. It was discussed at that time that some of the providers referred patients to
OHIC’s competitors because they provided better service. Orlando Health CEO
David Strong was present at this board meeting.

56. On May 23, 2017, Buhring sent Dr. Daouk an email specifically asking that

he refer more patients to OHIC.

-12-
' Case 6:19-cv-00825-PGB"BCI Document1 Filed 05/01/19 /fPage 13 of 30 PagelD 13

57. Dr. Daouk initially tried to refer more patients to OHIC simply due to its
convenient location for his patients, but he found the quality of OHIC’s service to be
unacceptable.

58. For example, he had a difficult time opening images through OHIC’s portal,
his staff would call to schedule appointments, but nobody answered the phones,
there was rarely immediate availability, and his patients complained about long
wait times.

59. Asa result of this dissatisfaction with OHIC, Dr. Daouk and his staff
continued to refer patients to imaging centers that performed fast, high quality
work.

60. OnJuly 20, 2017, Buhring sent PAL’s office managers an email instructing
them to bar sales representatives from “outside imaging competitors” from their
offices, including all marketing materials.

61. In August 2017, Dr. Sunil Desai was named senior vice president for Orlando
Health and president of the Orlando Health Physician Group “OHPG”), the
specialists’ group for Orlando Health.

62. On October 18, 2017, Buhring sent Dr. Daouk an email chastising him for not
referring more of his patients to MCRG.

63. After receiving this email, Dr. Daouk followed up with his staff, who
confirmed that their experiences with OHIC had not improved, which feedback he
shared with Buhring.

64. On February 19, 2018, Buhring sent an email to the PAL physicians

-13-
" Case 6:19-cv-00825-PGB™DCI Document 1 Filed 05/01/19 A®age 14 of 30 PagelD 14

requesting that they support MCRG, and reiterating that they needed to stop giving
outside imaging center representatives access to PAL offices, noting “[w]e are now a
part of Orlando Health, who has their own imaging centers, and it is crucial that we
choose to use them first, and to support them in every way possible.”

65. On March 22, 2018, PAL COO Linda Zinkovich informed Dr. Daouk that Dr.
Desai and Orlando Health “would like you to cease performing surgery at Florida
Hospital now.”

66. Two months later, in May 2018, Buhring told Dr. Daouk via email that the
PAL Board had voted to remove him from the board. This was in violation of PAL’s
group operating agreement, which required at least one board member to be a
specialist.

67. On August 17, 2018, Buhring told Dr. Daouk that he could no longer work for
PAL, but that if he agreed to certain conditions, he could work for OHPG.

68. As contemporaneously memorialized in an email that Buhring drafted for Dr.
Daouk to send to Dr. Desai, they discussed Dr. Daouk’s “need to be totally dedicated
to Orlando Health (Gincrease my surgeries at Dr. Phillips [Hospital], use all the
facilities At Springlake, etc.).”

69. Dr. P. Phillips Hospital is owned by Orlando Health.

70. Buhring also gave Dr. Daouk a document from the board that listed, among
others, these same conditions: (1) “Dr. Daouk will be asked to make best efforts to
use the Orlando Health’s Imaging Lab at Spring Lake,” and (2) “Dr. Daouk needs to

increase his utilization of Dr. Phillips Hospital for his surgeries.”

-14-
Case 6:19-cv-00825-PGB"DCI Document 1 Filed 05/01/19 age 15 of 30 PagelD 15

71. Buhring made clear to Dr. Daouk that this document was a “cleaned up”
version of what they wanted him to do, carefully written to “abide by Stark,” and
that the reality was that if he wanted to continue working for Orlando Health, in no
uncertain terms, he was required to refer imaging to OHIC and perform all his
surgeries at Dr. Phillips Hospital.

72. Dr. Terry Peppy, another member of the board, reiterated to Dr. Daouk that
he would need to abide by these requirements if he wished to continue working with
Orlando Health.

73. Although Dr. Daouk believed he was being given the opportunity to work for
OHPG, just two weeks later, on August 31, 2018, Buhring and Rachna Atwal (VP of
OHPG) delivered to Dr. Daouk a letter purporting to terminate his employment.

74. This decision came after Dr. Daouk continued to express a need to perform
surgeries at Florida Hospital.

75. Buhring and Atwal expressly informed Dr. Daouk that he was being
terminated because he was continuing to do surgeries at non-Orlando Health
facilities.

76. Board members Dr. Alix Casler and Dr. Erik Walker subsequently informed
Dr. Daouk that the decision to terminate Dr. Daouk’s employment and to not let
him work for OHPG was made by Dr. Desai without PAL Board involvement.

77. Dr. Walker indicated that “it had to do with you continuing to do surgeries at
Florida Hospital.”

78. This was in violation of PAL’s group operating agreement,

-15-
" Case 6:19-cv-00825-PGE"DCI Document 1 Filed 05/01/19 A™age 16 of 30 PagelD 16

79. Even after Dr. Daouk’s termination, Orlando Health attempted to limit his
ability to perform surgeries at non-Orlando Health facilities during the transition
period.
80. PAL, Orlando Health, and OHPG offered Dr. Daouk, and continue to offer its
current physicians, remuneration by way of salaried employment and the benefits
related thereto in exchange for referring patients to Orlando Health facilities, in
violation of the Anti-Kickback Statute.
81. Because Orlando Health owns OHIC and Dr. Phillips Hospital, as well as
OHPG and PAL, and these entities have compensation arrangements with their
physicians, there exists an unbroken chain of financial relationships that renders
these referrals as violations of the Stark Laws.
82. Any claims submitted by Orlando Health or its subsidiaries, including but
not limited to OHIC, to Government Healthcare Programs that resulted from
improper referrals under either the Anti-Kickback Statute or Stark Laws are
tainted and thus false pursuant to the False Claims Act.
83. Because Dr. Daouk refused to violate the federal Anti-Kickback Statute, the
Florida Anti-Kickback Statute, the Stark Laws, and his patients’ rights to choose
their provider (see, e.g., 42 U.S.C. § 13895a(a) [Medicare] and 42 U.S.C. §
1396a(a)(23) [Medicaid]), Orlando Health and PAL retaliated against him by
removing him from the PAL Board and terminating his employment, and Orlando
Health and OHPG retaliated against him further by withdrawing their offer for him

to work for OHPG.

-16-
" Case 6:19-cv-00825-PGB"9CI Document 1 Filed 05/01/19 A™age 17 of 30 PagelD 17

 

COUNTI
VIOLATION OF 31 U.S.C. § 3729(a)\Q)(A)
(All Defendants)

84. Relator hereby incorporates and realleges herein the allegations set forth in
Paragraphs 1-83.
85. Asset forth above, Defendants Orlando Health, Physician Associates, LLC,
Orlando Health Physician Group, and Orlando Health Imaging Centers,
individually and by and through their agents, officers, and employees, knowingly
presented or caused to be presented numerous false or fraudulent claims for
payment or approval, in violation of the federal False Claims Act, 31 U.S.C. §
3729(a)(1)(A).
86. Due to Defendants’ conduct, the United States Government has suffered
substantial monetary damages.
87. The United States is entitled to treble damages based upon the amount of
damage sustained by the United States as a result of the aforementioned violations
of the federal FCA, 31 U.S.C §§ 3729-3733, in an amount that will be proven at
trial.
88. The United States is entitled to a civil penalty as required by 31 U.S.C.
§ 3729(a) for each of the fraudulent claims and statements.
89. Relator is also entitled to reasonable attorneys’ fees and costs, pursuant to 31
U.S.C. § 3730(4)(1).

COUNT II

VIOLATION OF 31 U.S.C. § 3729(a)(1)(C)
(All Defendants)

90. Relator hereby incorporates and realleges herein the allegations set forth in

-17-
" Case 6:19-cv-00825-PGB"BCI Document 1 Filed 05/01/19 A®age 18 of 30 PagelD 18

Paragraphs 1-83.

91. Asset forth above, Defendants Orlando Health, Physician Associates, LLC,
Orlando Health Physician Group, and Orlando Health Imaging Centers,
individually and by and through their agents, officers, and employees, knowingly
conspired to defraud the Government by getting a false or fraudulent claim allowed
or paid, in violation of the False Claims Act, 31 U.S.C. § 3729(a)(1)(C).

92. Due to Defendants’ conduct, the United States Government has suffered
substantial monetary damages.

93. The United States is entitled to treble damages based upon the amount of
damage sustained by the United States as a result of the aforementioned violations
of the federal FCA, 31 U.S.C §§ 3729-3733, in an amount that will be proven at
trial.

94. The United States is entitled to a civil penalty as required by 31 U.S.C.

§ 3729(a) for each of the fraudulent claims and statements.

95. Relator is also entitled to reasonable attorneys’ fees and costs, pursuant to 31

U.S.C. § 3730(d)(1).

COUNT III
VIOLATION OF § 68.082(2)(a), FLORIDA STATUTES — FLORIDA FCA
(All Defendants)

96. Relator hereby incorporates and realleges herein the allegations set forth in
Paragraphs 1-83.

97. As set forth above, Defendants Orlando Health, Physician Associates, LLC,
Orlando Health Physician Group, and Orlando Health Imaging Centers,

individually and by and through their agents, officers, and employees, knowingly

-18-
Case 6:19-cv-00825-PGB"BCI Document1 Filed 05/01/19 Jaage 19 of 30 PagelD 19

presented, or caused to be presented to the Florida Medicaid program numerous
false or fraudulent claims for payment or approval, in violation of the Florida False
Claims Act, Fla. Stat. § 68.082(2)(a).

98. Due to Defendants’ conduct, the State of Florida has suffered substantial
monetary damages.

99. The State of Florida is entitled to treble damages based upon the amount of
damage sustained by the State of Florida as a result of the aforementioned
violations of Fla. Stat. § 68.082(2), an amount that will be proven at trial.

100. The State of Florida is entitled to a civil penalty as required by Fla. Stat.

§ 68.082(2) for each of the fraudulent claims.

101. Relator is also entitled to reasonable expenses which the court finds to have
been necessarily incurred and reasonable attorneys’ fees and costs, pursuant to Fla.

Stat. § 68.085.

COUNT IV
VIOLATION OF § 68.082(2)(c). FLORIDA STATUTES — FLORIDA FCA
(All Defendants)

102. Relator hereby incorporates and realleges herein the allegations set forth in
Paragraphs 1-83.

103. As set forth above, Defendants Orlando Health, Physician Associates, LLC,
Orlando Health Physician Group, and Orlando Health Imaging Centers, by and
through their agents, officers and employees, conspired to commit a violation of the
Florida False Claims Act, in violation of Fla. Stat. § 68.082(2)(c).

104. Due to Defendants’ conduct, the State of Florida has suffered substantial

monetary damages.

-19-
| Case 6:19-cv-00825-PGB*DCI Document1 Filed 05/01/19 age 20 of 30 PagelD 20

105. The State of Florida is entitled to treble damages based upon the amount of
damage sustained by the State of Florida as a result of the aforementioned
violations of Fla. Stat. § 68.082(2), an amount that will be proven at trial.
106. The State of Florida is entitled to a civil penalty as required by Fla. Stat.
§ 68.082(2) for each of the fraudulent claims.
107. Relator is also entitled to reasonable expenses which the court finds to have
been necessarily incurred and reasonable attorneys’ fees and costs, pursuant to Fla.
Stat. § 68.085.

COUNT V

VIOLATION OF 31 U.S.C. § 3730—RETALIATION
(Defendants Orlando Health, Physician Associates, LLC,

and Orlando Health Physician Group)
108. Relator hereby incorporates and realleges herein the allegations set forth in
Paragraphs 1-83.
109. Defendants Orlando Health, Physician Associates, LLC, and Orlando Health
Physician Group violated Relator Daouk’s rights pursuant to 31 U.S.C. § 3730(h) by
retaliating against him for lawful acts done by him in furtherance of an action
under the federal FCA and other efforts to stop one or more violations alleged in
this action.
110. Relator raised multiple objections regarding Defendants’ violations of the
federal False Claims Act, the federal Anti-Kickback Statute, and the Stark Law.
111. In response to his multiple complaints, Defendants Orlando Health,
Physicians Associates, LLC, and Orlando Health Physician Group retaliated

against Dr. Daouk.

-20-
Case 6:19-cv-00825-PGB"DCI Document 1 Filed 05/01/19 Page 21 of 30 PagelD 21

112. Specifically, in May 2018, Buhring told Dr. Daouk via email that the PAL
Board had voted to remove him from the board. This was in violation of PAL’s group
operating agreement, which required at least one board member to be a specialist.
113. On August 17, 2018, Buhring told Dr. Daouk that he could no longer work for
PAL, but that if he agreed to certain conditions, he could work for OHPG.

114. As contemporaneously memorialized in an email that Buhring drafted for Dr.
Daouk to send to Dr. Desai, they discussed Dr. Daouk’s “need to be totally dedicated
to Orlando Health (increase my surgeries at Dr. Phillips [Hospital], use all the
facilities At Springlake, etc.).”

115. Buhring also gave Dr. Daouk a document from the board that listed, among
others, these same conditions: (1) “Dr. Daouk will be asked to make best efforts to
use the Orlando Health’s Imaging Lab at Spring Lake,” and (2) “Dr. Daouk needs to
increase his utilization of Dr. Phillips Hospital for his surgeries.”

116. Buhring made clear to Dr. Daouk that this document was a “cleaned up”
version of what they wanted him to do, carefully written to “abide by Stark,” and
that the reality was that if he wanted to continue working for Orlando Health, in no
uncertain terms, he was required to refer imaging to OHIC and perform all his
surgeries at Dr. Phillips Hospital.

117. Dr. Terry Peppy, another member of the board, reiterated to Dr. Daouk that
he would need to abide by these requirements if he wished to continue working with
Orlando Health.

118. Although Dr. Daouk believed he was being given the opportunity to work for

-21-
Case 6:19-cv-00825-PGB*DCI Document1 Filed 05/01/19 Page 22 of 30 PagelD 22

OHPG, just two weeks later, on August 31, 2018, Buhring and Rachna Atwal (VP of
OHPG) delivered to Dr. Daouk a letter purporting to terminate his employment.
119. This decision came after Dr. Daouk continued to express a need to perform
surgeries at Florida Hospital.

120. Buhring and Atwal expressly informed Dr. Daouk that he was being
terminated because he was continuing to do surgeries at non-Orlando Health
facilities.

121. Board members Dr. Alix Casler and Dr. Erik Walker subsequently informed
Dr. Daouk that the decision to terminate Dr. Daouk’s employment and to not let
him work for OHPG was made by Dr. Desai without PAL Board involvement.

122. Dr. Walker indicated that “it had to do with you continuing to do surgeries at
Florida Hospital.”

123. Even after Dr. Daouk’s termination, Orlando Health attempted to limit his
ability to perform surgeries at non-Orlando Health facilities during the transition
period.

124. Asa result of Defendant Orlando Health, Physician Associates, LLC, and
Orlando Health Physician Group’s actions, Relator Daouk has suffered damages in

an amount to be shown at trial.

COUNT VI

VIOLATION OF SECTION 448.101 ET SEQ., FLORIDA STATUTES -
FLORIDA PRIVATE SECTOR WHISTLE-BLOWER ACT

(Defendants Orlando Health, Physician Associates, LLC,
and Orlando Health Physician Group)

125. Relator hereby incorporates and realleges herein the allegations set forth in

-22-
Case 6:19-cv-00825-PGB*DCI Document1 Filed 05/01/19 /Mage 23 of 30 PagelD 23

Paragraphs 1-83.

126. Section 448.102(3), Florida Statutes, expressly provides a cause of action for
any employee who has been the object of a retaliatory personnel action because the
employee, inter alia, objected to, or refused to participate in, any activity, policy, or
practice of the employer which is in violation of a law, rule, and/or regulation.

127. Relator reported and notified Defendants Orlando Health, Physician
Associates, LLC, and Orlando Health Physician Group of, and objected to and
refused to participate in, activities, policies, and practices of Defendants that he
reasonably believed are and/or are violations of federal and state laws, rules, and/or
regulations.

128. Relator raised multiple objections regarding Defendants’ violations of the
federal False Claims Act, the Florida False Claims Act, the Stark Law, the federal
Anti-Kickback Statute, and the Florida Anti-Kickback Statute.

129. In response to his multiple complaints, Relator suffered retaliation as set
forth above that ultimately resulted in the most severe adverse action, in his
termination.

130. Relator raised multiple objections regarding Defendants’ violations of the
federal False Claims Act, the federal Anti-Kickback Statute, and the Stark Law.
131. In response to his multiple complaints, Defendants Orlando Health,
Physicians Associates, LLC, and Orlando Health Physician Group retaliated
against Dr. Daouk.

132. Specifically, in May 2018, Buhring told Dr. Daouk via email that the PAL

-23-
Case 6:19-cv-00825-PGB-DCI Document1 Filed 05/01/19 /Aage 24 of 30 PagelD 24

Board had voted to remove him from the board. This was in violation of PAL’s group
operating agreement, which required at least one board member to be a specialist.
183. On August 17, 2018, Buhring told Dr. Daouk that he could no longer work for
PAL, but that if he agreed to certain conditions, he could work for OHPG.

134. As contemporaneously memorialized in an email that Buhring drafted for Dr.
Daouk to send to Dr. Desai, they discussed Dr. Daouk’s “need to be totally dedicated
to Orlando Health Gncrease my surgeries at Dr. Phillips [Hospital], use all the
facilities At Springlake, etc.).”

135. Buhring also gave Dr. Daouk a document from the board that listed, among
others, these same conditions: (1) “Dr. Daouk will be asked to make best efforts to
use the Orlando Health’s Imaging Lab at Spring Lake,” and (2) “Dr. Daouk needs to
increase his utilization of Dr. Phillips Hospital for his surgeries.”

136. Buhring made clear to Dr. Daouk that this document was a “cleaned up”
version of what they wanted him to do, carefully written to “abide by Stark,” and
that the reality was that if he wanted to continue working for Orlando Health, in no
uncertain terms, he was required to refer imaging to OHIC and perform all his
surgeries at Dr. Phillips Hospital.

137. Dr. Terry Peppy, another member of the board, reiterated to Dr. Daouk that
he would need to abide by these requirements if he wished to continue working with
Orlando Health.

138. Although Dr. Daouk believed he was being given the opportunity to work for

OHPG, just two weeks later, on August 31, 2018, Buhring and Rachna Atwal (VP of

-24-
Case 6:19-cv-00825-PGB-DCI Document1 Filed 05/01/19 ‘Page 25 of 30 PagelD 25

OHPG) delivered to Dr. Daouk a letter purporting to terminate his employment.
139. This decision came after Dr. Daouk continued to express a need to perform
surgeries at Florida Hospital.

140. Buhring and Atwal expressly informed Dr. Daouk that he was being
terminated because he was continuing to do surgeries at non-Orlando Health
facilities.

141. Board members Dr. Alix Casler and Dr. Erik Walker subsequently informed
Dr. Daouk that the decision to terminate Dr. Daouk’s employment and to not let
him work for OHPG was made by Dr. Desai without PAL Board involvement.

142. Dr. Walker indicated that “it had to do with you continuing to do surgeries at
Florida Hospital.”

143. Even after Dr. Daouk’s termination, Orlando Health attempted to limit his
ability to perform surgeries at non-Orlando Health facilities during the transition
period.

144, Asa direct and proximate result of Relator’s legally protected objections to
violations of laws, rules, or regulations pursuant to section 448.102(8), Florida
Statutes, Relator was retaliated against by Defendants Orlando Health, Physician
Associates, LLC, and Orlando Health Physician Group in the terms and conditions
of his employment.

145. Defendants Orlando Health, Physician Associates, LLC, and Orlando Health
Physician Group actively and knowingly participated in the retaliatory personnel

actions against Relator because of his protected objections to and refusal to

-25-
Case 6:19-cv-00825-PGB-DCI Document 1 Filed 05/01/19 ‘Page 26 of 30 PagelD 26

participate in violations of state and/or federal laws, rules, or regulations in
violation of section 448.101, et seq., Florida Statutes.
146. As a direct consequence of these actions, Relator suffered past and future
pecuniary losses, emotional pain, suffering, humiliation, inconvenience, mental
anguish, loss of enjoyment of life, loss of dignity, and other non-pecuniary and
intangible injuries.
147. Relator has retained counsel to represent him in this matter and has
incurred, and will continue to incur, reasonable attorneys’ fees and costs.
PRAYER FOR RELIEF
WHEREFORE, Relator prays for judgment against Defendant:
(a) awarding the United States treble damages sustained by it for each of
the false claims;
(b) awarding the United States a maximum civil penalty for each of the
false claims and records;
(c) awarding the State of Florida treble damages sustained by it for each
of the false claims;
(d) awarding the State of Florida the maximum civil penalty for each of
the false claims and records;
(e) awarding Relator thirty percent (30%) of the proceeds of this action
and any alternate remedy or the settlement of any such claim;
(f) awarding Relator all relief available, including special damages,

resulting from retaliation pursuant to 31 U.S.C. § 3730(h) and/or

-26-
Case 6:19-cv-00825-PGB-DCI Document1 Filed 05/01/19 Page 27 of 30 PagelD 27

Section 448.102(3), Florida Statutes;

(g) compensatory damages for lost wages, benefits, and any other
applicable remuneration;

(h) other compensatory damages as permitted by law;

(i) prejudgment interest;

(j) injunctive relief consisting of an order prohibiting further retaliatory
action by Defendants as provided under section 448.103(2)(a), Florida
Statutes; and

(k) awarding Relator litigation costs and reasonable attorneys’ fees; and

(1) granting such other relief as the Court may deem just and proper.

DEMAND FOR JURY TRIAL
Relator hereby respectfully demands trial by jury on all issues and

counts triable as of right before a jury.

Respectfully submitted,

 

Florida Bar No. 523021

John M. Hunt, Esquire

Florida Bar No. 91168

Jill S. Schwartz & Associates

655 West Morse Boulevard, Suite 212
Winter Park, Florida 32789-3745
Telephone: (407) 647-8911
Facsimile: (407) 628-4994
jschwartz@schwartzlawfirm.net
jhunt@schwartzlawfirm.net

Julie Bracker
Georgia Bar No. 073803

-27-
Case 6:19-cv-00825-PG&*DCI Document 1 Filed 05/01/19 “Page 28 of 30 PagelD 28

Jason Marcus

Georgia Bar No. 949698

Bracker & Marcus LLC

3225 Shallowford Road, Suite 1120
Marietta, Georgia 30062
Telephone: (770) 988-5035
Facsimile: (678) 648-5544
Julie@fcacounsel.com
Jason@fcacounsel.com

-28-
Case 6:19-cv-00825-PGB°=DCI Document1 Filed 05/01/19 “Page 29 of 30 PagelD 29

VERIFICATION
Personally appeared before the undersigned, AYMAN DAOUK, M.D., who
being first duly sworn, deposes and says that the allegations of this Verified
Complaint and Demand for Jury Trial consisting of Paragraphs 1 through 147,

inclusive, are true and correct to the best of his knowledge, information, and belief.

fee

AYMAN DAOUK, M.D.

STATE OF FLORIDA _ )

COUNTY OF ORANGE  )

The foregoing instrument was acknowledged before me this ao™ day of
Asx \\ , 2019, by AYMAN DAOUK, M.D., who is personally known to me or
THwho has produced Florida Anvers vicenee identification, and who did take an

oath.

I. Jacktll

otary Public--State of Florida at Large

My Commission Expires: _\Q/IN[8a

 
 

Case 6:19-cv-00825 PGPPpCcl Document 1. Filed 05/01/19/"Page 30 of 30 PagelD 30

Nay

    

 

Lita a SAL
é REALS BS & Her, CUMS Vd i .
i SkG2 Mt edmeosd aaywaxy 4

 

 

woth. SOL id? rial UAT babes g
sneer if Oe
‘SS SAB ay, oetiaes SE
